Judge Greene
dissenting.
Although I agree with the majority’s opinion that “we are unable to say whether the victim’s emotional injuries rose to a ‘serious’ level,” I do not believe that the bruising to the victim’s rectal area constituted “serious personal injury,” as contemplated by N.C. Gen. Stat. § 14-27.4 or that the rape and sexual offense in this case were a continuous transaction as contemplated by Herring, therefore I dissent.
Dr. Sheets testified that the victim received “some bruising in the rectal area,” which he testified was consistent with a sexual assault. While the lacerations in the vagina required surgery and the victim required a hospital stay, the bruising in the rectal area did not require surgery and there is no other evidence regarding the bruising. These bruises, alone, are of the type present in every instance of anal inter-, course and thus cannot support a conclusion that the victim sustained serious personal injuries. See State v. Boone, 307 N.C. 198, 205, 297 S.E.2d 585, 590 (1982).
While I agree that there is substantial evidence, see State v. Herring, 322 N.C. 733, 738, 370 S.E.2d 363, 367 (1988) (substantial evidence required to survive motion to dismiss), that the injuries to the victim’s vagina are serious personal injuries, I do not believe that those injuries can be used to elevate the sexual offense charge to first degree in this case.
The evidence in this case does not support a conclusion that the injuries to the vagina of the victim are related in any manner to the anal intercourse, as set forth in the majority’s examples of “a series of incidents forming one continuous transaction.” Although the rape and the sexual offense occurred in one continuous transaction, there is no evidence that the injuries to the vagina were inflicted on the victim by the defendant in an attempt to commit anal intercourse or in further-*198anee of the anal intercourse. This case must be distinguished for the situation where the serious personal injury inflicted upon the victim is used to subdue the victim in order to commit rape and sexual offense. In that event, the same injury can be used to elevate both rape and the sexual offense to first degree. See Herring, 322 N.C. at 739, 370 S.E.2d at 367-68 (permitting elevation of both rape and sexual offense where defendant choked victim into unconsciousness after committing offenses).
For these reasons, I would reverse the first degree conviction for sexual offense and remand this case to the Superior Court, Rutherford County, for pronouncement of a judgment as upon a verdict of guilty of second degree sexual offense and resentencing. State v. Barnette, 304 N.C. 447, 469, 284 S.E.2d 298, 311 (1981) (conviction of first degree sexual offense necessarily finds elements of second degree sexual offense).